Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 6/6/22 and the interview on 6/16/22.  As directed by the amendment, claims 1, 3, 9, and 21-22 have been amended and no claims have been added nor cancelled.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1-5 and 7-22.

Terminal Disclaimer
The terminal disclaimer filed on 6/17/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,434,341 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Curtin 47,511 on 6/16/22.

The application has been amended as follows: 

In claim 1 line 9, the language “toward the user’s face.” has been amended to read –toward the user’s face, the inner perimeter having an elastic material configured to seal a filter to the user’s face by conforming the filter to contours of the user’s face in response to the securing force.--.

Claim 6 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed apparatus, the prior art does not disclose, either alone or suggest in combination, an apparatus including a shell having an inner and outer perimeter that are continuous and define elongated regions on opposing sides of the shell and narrow regions at opposing upper and lower sections of the shell, the inner perimeter defining an opening in the shell, the elongated and narrow regions being of a single component; and a strap, offset from the elongated region and connected to the elongated regions by a fastener, the strap and fastener being configured and arranged to secure the shell to a user’s face by applying a securing force to the shell in a direction toward the user’s face and: the fastener being connected to both the strap and the shell and the inner perimeter having an elastic material configured to seal a filter to the user’s face by conforming the filter to contours of the user’s face in response to the securing force (as set forth in independent claim 1), or a filter, wherein the shell, strap, and fastener are configured and arranged with the filter to, with the filter positioned between the shell and the user’s face, secure the filter to the user’s face with an exposed portion of the filter being exposed through the opening and covering the user’s nose and mouth (as set forth in independent claim 3), or the fastener having a first end connected to the shell adjacent the outer perimeter and having a second end extending away from the shell and connected to the strap, offsetting the strap from the shell (as set forth in independent claim 22).
The closest prior art references of record are: Tucker et al. (2015/0047642), Sabolis et al. (2016/0001101), Torbenson (2012/0247474), Tuan (2016/0037836), Kim (2008/0223370), Biedermann et al. (2010/0018533), Colman et al. (3,768,100), and Smaller (2014/0202469).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 1, 3, and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785